Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is the same provided for Claim 6 in the prior office action, from where this claim amendment is derived.  Claim 1 recites “receiving, with the controller, image data from the camera”, essentially stating “a controller … receiving, with the controller, image data ...”.  It is unclear what this means in the context of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 9, 11, 12, 19, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. 2014/0200406 and McMichael et al. 2019/0385025.
For claim 1 Bennett discloses an endoscope (22; [0025]; fig 1), comprising: 
an endoscope tube (as similarly interpreted for claim 1 of the application, Bennett’s endoscope tube is the full cylindrical structure to and including the distal tip of the endoscope, i.e. hollow shaft 23 and all the elements to the distal tip, including distal window 99; [0025, 0031]; fig 1, 3A); 
a light source (28; [0025]; fig 1) optically coupled to the endoscope tube to emit light through the endoscope tube towards a distal tip of the endoscope tube; 
a lens (distal window 99; [0031-0033] describes narrow band IR light as the heating light; fig 3A, the distal window is considered part of the endoscope tube such that the distal window is considered proximal to the distal tip of the endoscope tube by being configured at the distal tip, just as the application’s device is) disposed proximate to the distal tip of the endoscope tube to receive the light and structured to absorb at least some of the light when the light includes a heating wavelength, and wherein the lens is optically transparent to a majority of visible light wavelengths; 
a camera (digital camera 73) coupled to the endoscope tube to receive image light through the lens; and 
a controller ([0043] describes the “control system for the light source console 28” which uses the camera to detect fog on the camera to adjust the power level and therefore the temperature of the distal window to reduce the fog) coupled to the light source and the camera, wherein the controller includes logic that when executed by the controller causes the endoscope to perform operations, including: 
receiving, with the controller, image data from the camera wherein the image data is representative of the image light ([0042-0044]); 
detecting, [[with a machine learning algorithm included in the logic of the controller]] a presence of the fog on the lens using the image data ([0042-0044]).  
Bennet does not disclose the above detecting with a machine learning algorithm, i.e. “detecting, with a machine learning algorithm included in the logic of the controller a presence of the fog on the lens using the image data”.  McMichael teaches detecting fog using machine learning [0099, 0101].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of McMichael into the invention of Bennet in order to configure “detecting, with a machine learning algorithm included in the logic of the controller a presence of the fog on the lens using the image data” because it automates the process of fog detection.
Modified Bennet further discloses in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens by absorption of the at least some of the light to reduce the fog on the lens ([0042-0045]).
For claim 8, Bennett discloses the endoscope of claim 1, wherein the logic causes the emission profile of the light source when the fog is present on the lens to be different than the emission profile of the light source when the fog is not present on the lens ([0043]).
For claim 9 Bennett discloses the endoscope of claim 1, wherein adjusting the emission profile includes adjusting at least one of an intensity of the light, a duty ratio of the light source, or a wavelength of the light emitted by the light source ([0036], claim 36).
For claim 11, modified Bennett as in claim 1 discloses a method of endoscope operation (abstract, [0003-0005], comprising: 
emitting light from a light source (28; [0025]; fig 1) disposed in the endoscope; 
absorbing at least some of the light with a lens disposed proximate to a distal tip of an endoscope tube of the endoscope to receive the light (distal window 99; when the light includes a heating wavelength to heat the lens ([0032-0033]); and 
receiving, with the controller, image data from the camera wherein the image data is representative of the image light ([0042-0044]); 
detecting, with a machine learning algorithm included in the logic of the controller a presence of the fog on the lens using the image data ([0042-0044]).
in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens absorption of the at least some of the light to reduce the fog on the lens ([0042-0045]).
For claim 12, Bennett discloses the method of claim 11, wherein absorbing the at least some of the light includes absorbing a non-visible portion of the light, and passing a majority of visible light wavelengths through the lens ([0031-0033]).
For claim 19, Bennett discloses the method of claim 11, wherein adjusting the emission profile includes adjusting at least one of an intensity of the light, a duty ratio of the light source, or a wavelength of the light emitted by the light source ([0036], claim 36).
For claim 21, modified Bennet discloses the endoscope of claim 1, wherein the machine learning algorithm included in the logic is a neural network (McMichael: [0020]).
For claim 22, modified Bennet discloses the endoscope of claim 1, wherein the machine learning algorithm is trained to detect the fog with a first set of images devoid of fog and a second set of images inclusive of fog (McMichael: [0101] describes training with datasets being associated with expected output values, i.e. known image results also described as “ground truth”).
Claims 2-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett and McMichael as applied to claim 1 above, and further in view of Mandzy.
For claim 2, Bennett discloses the endoscope of claim 1, wherein the lens is structured to absorb a non-visible portion of the light, and wherein the lens is optically transparent to a majority of visible wavelengths ([0032-0033]).  
Bennet does not disclose the endoscope of claim 1, wherein the lens includes at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods to structure the lens to absorb the at least some of the light, wherein the at least some of the light is a non-visible portion of the light.  Mandzy teaches metal oxide nanoparticles for anti-fogging coatings on glass surfaces [0021].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Mandzy into the invention of Bennett in order to configure “wherein the lens includes at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods to structure the lens to absorb the at least some of the light, wherein the at least some of the light is a non-visible portion of the light” because it provides a specific example to a configuration to which Bennett discloses to facilitate defogging.
For claim 3, modified Bennett discloses the endoscope of claim 1, wherein the lens includes a film disposed on the lens, and the film is structured to absorb the at least some of the light for heating the lens (Mandzy: [0021]).
 For claim 4, modified Bennett discloses wherein the film is disposed on a side of the lens proximate to the light source (Mandzy teaches the coating for glass which can be placed on any surface of the distal window that comes in contact with the heating light, i.e. the distal and proximal surfaces).
For claim 5, modified Bennett discloses wherein the film includes at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods to structure the lens to absorb the at least some of the light 
For claim 13, modified Bennett as in claim 2 discloses wherein absorbing the at least some of the light includes using a film disposed on the lens, and the film is structured to absorb the at least some of the light for heating the lens (Mandzy: [0021]).
For claim 14, modified Bennett discloses the method of claim 13, wherein emitting the light from the light source includes transmitting at least a portion of the light from the light source through the film and then through the lens (Mandzy: [0021] describes the film on a proximal surface, which requires that the light is transmitted from the light source through the film and then through the lens).
For claim 15, modified Bennett discloses the method of claim 13, wherein absorbing the at least some of the light includes using at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods sized to absorb the at least some of the light (Mandzy [0021]).
Claim 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett and McMichael as applied to claim 1 above, and further in view of Karasawa et al. 5,575,756.
For claim 10, Bennett does not disclose the endoscope of claim 1, wherein the lens includes sapphire.  Karasawa teaches sapphire for transparent members such as cover glasses (34:12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Karasawa into the invention of Bennett in order to configure wherein the lens includes sapphire because it provides a more durable structure.
For claim 18, modified Bennett discloses the method of claim 11, wherein the emission profile of the light source when the fog is present on the lens is different than the emission profile of the light source when the fog is not present on the lens ([0043]).
For claim 20, modified Bennett as in claim 10 discloses the method of claim 11, wherein emitting the light includes transmitting at least some of the light through sapphire (Karasawa: 34:12).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795